NO. 07-11-0398-CV
					 
	IN THE COURT OF APPEALS

	FOR THE SEVENTH DISTRICT OF TEXAS

	AT AMARILLO

	PANEL B

	NOVEMBER 9, 2011
	______________________________

	In re: LUIS S. LAGAITE, JR.,

				Relator
	_______________________________

	On Original Proceeding for Writ of Mandamus
	_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
	Pending before the court is the application of Luis S. Lagaite, Jr., for a writ of mandamus.  He asks us to order the Honorable Ana Estevez, 251st District Court, to schedule a hearing and act upon various motions pending in a suit he initiated.  The motions include "Motion Requesting Assistance of Counsel [Exhibit A]," "Motion for Hearing on the Merits of the Case[Exhibit B]," "Bench Warrant [Exhibit C]," "Writ of Habeas Corpus Ad Testificandum [Exhibit D]," and various other pleadings attacking the finding by the trial court that appellant is a vexatious litigant.  We dismiss the petition as moot.
	On October 26, 2011, we directed Judge Estevez to respond to relator's petition for mandamus.  On November 4, 2011, Judge Estevez filed her response wherein she attached copies of the following orders:  1) order denying appointment of counsel, 2) order denying bench warrant, and 3) order setting aside September 13, 2011 order wherein the relator was found to be a vexatious litigant and setting the matter for hearing on January 4, 2012.  A copy of the documents evincing the actions are attached to this opinion as Exhibit A.       
	Accordingly, we do not reach the merits of the issues raised, and the petition for writ of mandamus is dismissed as moot.  See In re Duncan, 62 S.W.3d 333, 334 (Tex. App. - Houston [1[st] Dist.] 2001, orig. proceeding).   

							Per Curiam